Citation Nr: 1213089	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for residual disability of a left nephrectomy (kidney removal).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August to December 1980, April to August 1990, December 1990 to April 1991, and from February 2003 to January 2005.  The Veteran also had additional service in the U.S. Army National Guard from approximately 1980 to 2005, including a confirmed period of ACDUTRA in April 1999.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over her claim was subsequently transferred to the RO in Atlanta, Georgia, and that office forwarded the appeal to the Board.

The Veteran then testified at a formal Decision Review Officer hearing at the RO in April 2010; a transcript of the hearing is associated with the claims file.  

Notably, an October 2011 rating decision granted several additional claims that were previously on appeal, particularly granting service connection for degenerative arthritis of the right knee, intervertebral disc syndrome (IVDS) with degenerative arthritis (claimed as cervical spinal stenosis), and right hand atrophy associated with the IVDS.  As this determination constitutes a full grant of the benefits sought as to those claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The February 2003 entrance examination noted the existence of a pre-existing left kidney removal, i.e., prior to the last period of active duty (2003 to 2005).  VA treatment records document that the Veteran had a left nephrectomy operation in December 2001 to remove a spindle cell tumor.  

2.  Any residuals of a left nephrectomy did not increase in severity beyond the natural progression of the disease during the last period of active duty.  Following service, there is no competent and credible evidence of any present residuals of the left nephrectomy.

CONCLUSION OF LAW

The Veteran's claimed residuals of a left nephrectomy were not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2005, prior to the initial decision on the claim in December 2005, so in the preferred sequence.  The letter informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  A more recent April 2006 letter complied with Dingess.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  The RO has obtained service treatment records (STRs), service personnel records (SPRs), VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of her claim.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was not provided with an examination with regard to the claim for residuals of a left nephrectomy.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion.  Although the February 2003 entrance examiner noted a pre-existing left nephrectomy, prior to the last period of active duty (2003 to 2005), there is no evidence in her service treatment records that substantiates any increase in disability during such service.  Indeed, as will be discussed in greater detail below, there is no competent evidence of any current residual disability from a left nephrectomy in December 2001.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Residuals of a Left Nephrectomy

Based on documents of record and the Veteran's personal hearing testimony, she contends her left kidney was removed prior to her last period of service, and that it was aggravated by subsequent active duty service from 2003 to 2005.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In adjudicating these claims, the Board has also considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence, the Board finds no basis to grant this claim for service connection.  As discussed below, there is simply no competent evidence that establishes any residuals of a left nephrectomy prior to service, let alone establishing a permanent worsening due to service beyond the natural progression of any such disability.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 (West 2002) applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

Most fatal to this claim is that the overall evidence does not establish the Veteran presently has any residual disability that resulted from a left nephrectomy.  Her post-service medical records are silent for any current diagnosis in that regard, aside from acknowledging past medical history of a nephrectomy in December 2001.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Absent evidence of a current disability of residuals of the left nephrectomy, service connection is not possible because there is no present condition to attribute to her military service, including by means of aggravation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

The Veteran is certainly competent, even as a layman, to comment on any symptoms within her five senses.  However, her assertions pertinent concerning the claim are vague, only attesting to chronic daily pain and a less active lifestyle.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Even so, she is not competent to ascribe these symptoms to a particular diagnosis such as a residual disability from a left nephrectomy.  

That is to say, certain disabilities like residuals of a kidney removal are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  She is not competent as a lay person to testify on the effects of removing a bodily organ, particularly a kidney.  

Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present disability, there is no need to also consider the credibility of her lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Because there is no competent evidence of a residual disability from a left nephrectomy, there can also be no possible means of establishing aggravation of a non-existent condition during her active duty military service.  Nonetheless, even accepting for the sake of argument the Veteran has a present residual disability from a left nephrectomy, her claim still fails with regard to establishing aggravation.  

In this matter, the Board finds that the Veteran's left kidney was indeed removed prior to her last period of service (2003 to 2005).  VA treatment records document that the Veteran had a left nephrectomy operation in December 2001 to remove a spindle cell tumor.  The February 2003 entrance examination then noted the existence of a pre-existing left kidney removal.  If, as here, a pre-existing disability is noted upon entry into service, the Veteran may only bring a claim for service-connected aggravation of that disability.  Consequently, 38 U.S.C.A. § 1153 applies and the burden falls on her to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The next step is to assess whether there was any increase in disability during her last period of active duty from 2003 to 2005, but here there is no credible or probative evidence that would substantiate such a finding.  Rather, a review of the Veteran's service treatment records for that period fail to reveal any objective complaints or treatment concerning residuals of the left nephrectomy, or kidney-related problems in general.  Although service treatment records from 2003 to 2005 make reference to a left nephrectomy prior to service, they do not reveal any increase in severity beyond the natural progress of any residuals of a left nephrectomy.

In fact, there are no medical findings of record to support the notion that any residual disability of the left nephrectomy was permanently worsened beyond the natural progression of the disease.  Her service treatment records and post-service medical records are unremarkable for evidence of additional disability due to aggravation of any left nephrectomy residuals, either during or as a consequence of active duty military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board has also considered the Veteran's lay statements that generally support a claim of aggravation, but again finds they are not competent.  While the Veteran may sincerely believe that her military service chronically aggravated a residual disability of the left nephrectomy, assessing the increase in severity of this preexisting disability is of a complex medical nature that in turn requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  It is worth pointing out that independent medical evidence is needed to support the notion that the pre-existing nephrectomy produced a residual disability that increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Here, the Veteran has not provided this required supporting medical evidence.  

Notwithstanding the foregoing, the Board also finds that any assertion made as to aggravation of her nephrectomy residuals disability to be incredible and without probative value.  It is apparent that the Veteran sought no treatment for supposed disability arising from the left nephrectomy operation, in contrast to the numerous and repeated treatments for other conditions, such as orthopedic problems concerning the knee, ankle, and back.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for service connection for residuals of a left nephrectomy is denied.


REMAND

VA Treatment Records for Surgery of Bilateral Wrist, Carpal Tunnel Syndrome

Based on review of the Veteran's testimony at her personal hearing and reported history to the January 2011 VA examiner, she asserts a bilateral hands disability of carpal tunnel syndrome, in addition to her claimed arthritis of both hands.  In turn, she asserts she had recent surgery for the bilateral carpal tunnel syndrome on February 8, 2010 at the Atlanta VA Medical Center (VAMC).  Certainly, there are Atlanta VAMC outpatient treatment records surrounding the dates of the identified February 2010 operation, but they do not appear complete, since noticeably absent for records of the identified operation.  These records are highly pertinent, since they may detail the current nature of her bilateral hands disability, including whether the bilateral carpal tunnel syndrome was resolved by the recent surgery.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, especially from the Atlanta VAMC, dated from February 2010.  

VA Examination and Medical Opinion for a Bilateral Hands Disability 

The Veteran should be afforded another VA examination and medical opinion to determine the nature and etiology of her present bilateral hand disability.

Here, the Army National Guard records indicate that the Veteran suffered a bilateral hand disability on April 21, 1999.  The Board acknowledges one service treatment record (April 21, 1999) specifically noted arthralgia the right hand, alone, from heavy lifting duties.  However, highly probative supportive evidence comes from a contemporaneous sworn statement, dated on April 22, 1999, by P.P., who witnessed the Veteran lifting large pots and pans in the dining area, injuring "her fingers and hands."  A Line of Duty personnel record on April 21, 1999 confirms she injured her "fingers and hands" in the course of her cooking duties during a period of ACDUTRA.  Active military, naval, or air service includes any period of active duty or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

Resolving any doubt in her favor, the Board finds sufficiently credible evidence that she in fact injured both the left and right hands in April 1999, during a period of ACDUTRA.  See Buchanan, 451 F.3d at 1331.  

Then, during the subsequent period of active duty service (2003 to 2005), the Board observes that she re-injured her right hand.  A service personnel record shows she suffered a line of duty injury on February 22, 2003 when she fell from the top bunk of her bed.  She reported she aggravated her right hand, and complained of feeling numbness and tingly feeling from the shoulder to hand.  

Her service treatment records and service personnel records also show she had nerve damage in her right hand, secondary to a cervical spine fusion in June 2003.  It is unclear if this is related to her already service-connected right hand atrophy.

In assessing the nature and etiology of the bilateral hand disability, the January 2011 VA (QTC) examination found the Veteran did not have any arthritis, based upon X-ray testing and a lack of pathology of the hands.  However, the examiner separately diagnosed bilateral carpal tunnel syndrome and opined that it had more likely than not worsened with both natural progression as well as any physical duties required by the military.  

It is unclear whether the Veteran has any other potential bilateral hand disability aside from arthritis, and whether this is inclusive of carpal tunnel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The AMC must obtain an addendum opinion on the nature and etiology of the Veteran's bilateral hand disability.  On remand, it is essential for the examiner to clarify precisely what, if any, type of bilateral hands disability the Veteran currently has.  

Accordingly, this matter is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding treatment records at the VA facility in Atlanta, Georgia, especially including any dated since February 2010.  
In particular, obtain any and all records concerning an identified surgery on February 8, 2010 for carpal tunnel syndrome, as well as relevant records surrounding the date of the surgery.  

Also obtain any outstanding VA treatment records from other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.

2.  Obtain an addendum opinion from the January 2011 VA (QTC) examiner.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  

The examiner should respond to the following:

a)  Identify all present disabilities associated with the Veteran's claimed bilateral hand disability.  Specifically identify whether the Veteran's bilateral hands disability presently includes carpal tunnel syndrome.  

b)  For each bilateral hand disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during a period of ACDUTRA service in April 1999 or active duty service from 2003-2005; or is any such disability otherwise related to such periods of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner must consider that the Veteran has asserted post-service pain and loss of use of the hands (e.g., difficulty writing and holding objects).  
Also assume the Veteran has credibly asserted that she injured both her left and right hands during lifting heavy pot and pans for cooking duties while on active duty for training (ACDUTRA) in April 1999.  

Also consider that during the subsequent period of active duty service (2003 to 2005), she suffered a line of duty injury to her right hand on February 22, 2003 when she fell from the top bunk of her bed.  She reported she aggravated her right hand, and complained of feeling numbness and tingly feeling from the shoulder to hand.  

c)  With respect to any bilateral hand disability diagnosed that clearly and unmistakably pre-existed her active duty military service (February 2003 to January 2005):  

was such permanently aggravated during or by her military service (February 2003 to January 2005) beyond its natural progression?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her a Supplemental SOC (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


